Citation Nr: 1750213	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for impotency. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the appeal in August 2017 and requested the RO schedule the Veteran for another VA examination, collect relevant Social Security Administration records and readjudicate his claims.  A VA examination was scheduled for August 2017; the exam was canceled after the Veteran refused to attend.  The RO then returned the appeal to the Board. 


FINDING OF FACT

In October 2017, the VA received a Report of First Notice of Death indicating that the Veteran died that same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining claims at this time.  38 U.S.C.A. § 7104(a) (West 2014);
38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Specifically, in October 2017, the VA received a Report of First Notice of Death indicating that he died that same month.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
 § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. 
 § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017).


ORDER

The appeal for entitlement to service connection for hypertension is dismissed. 

The appeal for entitlement to service connection for impotency is dismissed. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


